Citation Nr: 0302929	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  99-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for schizoaffective 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1977 to December 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran testified at a hearing before the 
undersigned held in Detroit, Michigan, in March 2001; a 
transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran's schizoaffective disorder results in 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks but do not 
prevent him from generally satisfactory functioning, in 
routine behavior and self-care; nor is the schizoaffective 
disorder productive of reduced reliability and productivity, 
impairment in memory, speech, or thought processes, panic 
attacks, or difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
schizoaffective disorder have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9211 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that in a statement of the case and a 
supplemental thereto, the veteran was informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determination.  
In a letter dated in December 2001, the veteran was informed 
of the enactment of the VCAA, the information needed from him 
to enable the RO to obtain evidence in support of his claim, 
the assistance that VA would provide in obtaining evidence on 
his behalf, and the evidence that he should submit if he did 
not desire VA's assistance in obtaining such evidence.  Also, 
in the supplemental statement of the case issued in August 
2002, the RO included a recitation of the provisions of VA 
regulations implementing the VCAA.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, pertinent medical records have been obtained and 
the veteran has been afforded appropriate VA psychiatric 
examinations during the pendency of this claim, most recently 
in August 2002 pursuant to the Board's September 2001 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The 
examination reports reflect review of relevant evidence in 
the veteran's claims file and address the rating criteria 
governing the evaluation of psychiatric disabilities.  As 
such, the Board finds such evidence to be sufficient for 
rating purposes.  Neither the veteran nor his representative 
has identified any deficiencies in the examination evidence 
of record; nor have they identified additional evidence or 
information which could be obtained to substantiate the 
claim.  Moreover, in the Form 646 dated in December 2002 and 
in the Hearing Memorandum dated in January 2003, the 
veteran's representative indicated that the presentation of 
evidence in the claims file appeared adequate and that no 
further evidence or statement was necessary.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(a), (b) 
(2002).

A 30 percent disability rating is warranted for psychiatric 
disabilities, to include schizoaffective disorder, when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) scale reflects 
the, "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  




Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected schizoaffective disorder.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The RO granted entitlement to service connection and assigned 
an initial 30 percent rating effective August 11, 1988.  The 
30 percent assigned schedular rating has remained in effect, 
with the exception of periods when temporary total ratings 
based on hospitalizations have been assigned pursuant to 
38 C.F.R. § 4.29 (2002) for the following periods:  November 
6, 1989 to December 31, 1989; March 9, 1990 to May 30, 1990; 
January 3, 1991 to February 28, 1991; March 15, 1991 to 
April 30, 1991; July 1, 1991 to July 31, 1991; November 6, 
1991 to December 31, 1991; January 14, 1992 to May 30, 1992; 
October 5, 1992 to November 30, 1992; July 9, 1993 to 
August 31, 1993; April 4, 1994 to April 30, 1994; February 
15, 1995 to March 31, 1995; April 20, 1995 to May 30, 1995; 
and, December 19, 1997 to January 31, 1998.  

Generally, records associated with the above-cited 
hospitalizations include note of the veteran's ongoing 
psychoactive substance dependence, to include use of cocaine 
and marijuana, and otherwise reflect treatment for 
psychiatric complaints such as depression, to include via 
prescribed changes in the types or dosages of various 
medications.  Diagnoses shown in such reports include 
personality disorder, depressive disorder, cocaine and 
alcohol abuse, dysthymia, paranoid schizophrenia, adjustment 
disorder with depressed mood, drug dependence and a history 
of schizoaffective disorder.  

The report of VA hospitalization in May 1996 notes diagnoses 
of substance-induced mood disorder, cocaine abuse, nicotine 
dependence, rule out depressive disorder and a passive 
aggressive personality disorder.

The report of VA hospitalization from December 1997 to 
January 1998 shows diagnoses of depression, and cocaine and 
crack dependence in remission.  The current GAF was 55, with 
a past year GAF of 75.  The veteran was admitted with 
complaints of depression, poor sleep and low energy.  His 
mood was depressed and his affect constricted.  His speech 
was clear, relevant, and goal-directed and he denied suicidal 
or homicidal ideation or any hallucinations.  He demonstrated 
fair insight and judgment.  A drug screen was negative.  He 
did well on medication prescribed for depression and 
participated, although without enthusiasm, in group 
activities.  He was then released to normal, pre-
hospitalization activities.

In July 1998, the veteran applied for an increased evaluation 
for his schizoaffective disorder.  

The veteran appeared for a VA examination in September 1998.  
The VA examiner noted the veteran's long history of multiple 
hospitalizations, citing the most recent reason for 
hospitalization as based on a diagnosis of depression 
associated with cocaine and crack dependency.  The examiner 
set out that the veteran presented as an alert male who 
seemed to be in a negative mood and who answered 
affirmatively to depression and anxiety.  The veteran 
indicated that depression had a negative effect on his 
general motivation, and also commented that a lack of money 
contributed.  The veteran reported he had been using cocaine 
for 10 years and had never sustained an entire year of 
abstinence.  He reported having last used cocaine four months 
earlier.  He gave a history of having worked for only one 
month in the year prior to the examination and also gave a 
history of having had a lot of jobs.  He indicated he would 
get fired for being late and other reasons.  He denied having 
had any hospitalizations since December 1997 to January 1998.  
The examiner noted that the veteran did not appear to have a 
significant blockage of logical sentence formation.  The 
veteran denied delusions or hallucinations.  When asked about 
inappropriate behavior the veteran responded that "it 
depends on who you ask."  He denied having had suicidal or 
homicidal thoughts of late.  He was noted to be fully 
oriented in all spheres and to maintain his personal hygiene 
and basic activities.  Recent recall was within normal 
limits.  His rate and flow of speech seemed slowed, but his 
responses were logical.  He denied panic attacks.  He did 
report poor sleep, stating he slept four or five hours per 
night.  The examiner did not note any particular focus of 
anger during the interview and the veteran indicated he was 
never without hope.

In September 1998, the VA examiner noted a general pall of 
negativity over the veteran's clinical demeanor, despite the 
fact that the veteran was pleasant and cooperative.  The 
examiner stated there was a general lack of motivation, 
frequently associated with "the troughs of narcotics 
abuse."  The examiner assigned a GAF of 50 and determined 
that the veteran was mentally competent for VA purposes.  The 
examiner opined that 50 percent of the veteran's illness 
could reasonably be attributed to narcotics abuse.

In an unappealed rating decision dated in May 1999, the RO 
denied entitlement to service connection for drug and alcohol 
abuse.

Also of record are VA outpatient treatment and 
hospitalization notes dated from September 1998 to April 
2001.  Entries dated in September 1998 indicate the veteran 
had last used crack cocaine four weeks earlier.  The veteran 
complained of suicidal ideation, without a plan.  Diagnoses 
shown in September 1998 entries note cocaine dependence and a 
substance induced mood disorder.  Records reflect that in 
April and May 1999 the veteran was homeless and sought 
admission to a VA facility.  In April he complained of 
serious depression and anxiety.  He denied current suicidal 
ideation.  Records dated in April reference the veteran's 
relapse back into substance abuse.  In May 1999, the veteran 
was noted to have been admitted in April for a drug-induced 
mood disorder with daily cocaine use, and also noted to have 
made homicidal statements.  He was denied admission to the VA 
inpatient rehabilitation program at that time.  

VA records dated in August and September 2000 indicate the 
veteran's participation in a rehabilitation program until he 
was dropped for poor attendance.  The veteran re-entered the 
program and participated throughout October 2000.  He was 
referred to hospitalization pertinent to a potential need for 
an adjustment in medication and concerns raised relevant to 
his having been hyper.  When admitted to the hospital in 
October 2000, the veteran was fully oriented and alert.  His 
attention, concentration, memory and verbal comprehension 
appeared to be grossly intact.  His speech was pressured, but 
coherent and goal-directed.  He refused to answer questions 
relevant to assessing his cognitive functioning.  His affect 
was labile and he was in an angry, hostile and demanding 
mood.  He stated he did not sleep but would take power naps 
of several hours' duration daily.  He denied having slept at 
all for the last 10 days.  He denied delusions or 
hallucinations.  His current state was described as manic 
energy, with behaviors suggesting grandiosity.  His thoughts 
were racing, and hard to organize.  He denied suicidal or 
homicidal intent or thoughts.  His reality testing was 
grossly intact.  The current GAF assignment was 45 with a 
past year GAF of 70 and the problem was assessed to be 
predominantly acute and to include a problem with his 
medication regimen.  The veteran was released against medical 
advice.  Another October note indicates the veteran later 
participated in outpatient group therapy particular to 
overcoming dependence.  One October 2000 notation indicates 
that the veteran was discharged for noncompliance with 
treatment.  The veteran was eventually handcuffed and led 
away after he entered into a dispute with police officers 
called in to observe him during a counseling session in which 
he was becoming upset.  Other October entries note the 
veteran to be agitated and hostile, threatening the staff and 
other veterans.  He indicated he did not have to comply with 
hospital rules.  On one date he was noted to use sexually 
inappropriate remarks.  

A VA note dated in November 2000 indicates the veteran had 
good activities of daily living but had poor impulse control 
and was non-compliant with medication.  He evidenced 
intrusive thoughts that everyone was against him and was 
verbally and physically aggressive.  

In March 2001, the veteran testified before the undersigned.  
He reported he was last hospitalized in October of 2000 for 
three days but had signed out against medical advice when the 
physicians tried to give him medications he could not take.  
He reported a prior hospitalization in 1998.  He stated he 
had not held a regular job since 1985, but worked 
intermittently for a cousin.  He stated he had been fired 
from a lot of jobs due to problems getting along with co-
workers and supervisors.  The veteran also indicated that he 
had been in jail in 2000 and had been considered a harm to 
himself and to others.  He indicated his condition had 
worsened since the time of the September 1998 examination, 
stating that he was unable to maintain a normal life.  He 
cited to factors such as repeated hospitalizations, 
difficulty getting along with people, changes in his 
medication and money issues.  

An April 2001 VA note shows that the veteran was alert, well-
oriented and coherent.  It was noted he had recently gotten 
out of jail.  He was described as articulate and neatly 
groomed.  His mood and affect were appropriate and there was 
no evidence of hallucinations, delusions, or suicidal or 
homicidal ideation.  The assigned GAF was 60.

The veteran presented for VA examination in August 2002.  The 
veteran was alert, relaxed and appeared to be in no acute 
distress.  The examiner noted that there were no psychiatric 
symptoms throughout the evaluation.  The examiner 
specifically noted the absence of any signs of disordered or 
loose associations in the veteran's speech, stating such was 
modulated and normal.  The veteran indicated he was "a 
little bit" depressed.  The examiner noted that the 
veteran's main complaints appeared to be situational, 
relating to the lack of money, an inability to pay rent and 
the need for employment.  The veteran also indicated he had 
recently had some belongings stolen.  He was homeless at the 
time of the examination and was staying at a walk-in shelter.  
The veteran stated that his homelessness, lack of belongings 
and lack of direction were the cause of his unhappiness.  The 
examiner noted no disorder or flatness of affect.  The 
examiner indicated that the veteran's substance abuse 
appeared to be in remission, "not at least" for the reason 
that the veteran had no money.  

In August 2000 the veteran reported that he did not have the 
money to be social; for example, he was unable to afford 
going out to dinner.  He denied regular psychiatric care at 
that time.  He denied problems thinking or communicating and 
denied hearing voices or having delusions.  He indicated that 
he had once thought about suicide.  He did not endorse any 
current suicidal or homicidal ideation.  The VA examiner 
further noted that the veteran's ability to maintain minimal 
personal hygiene and basic activities of daily living 
appeared intact, and that he was fully oriented in all 
spheres.  The examiner noted no particular memory problems.  
The veteran endorsed rare anxiety attacks, stated to be 
"very rare" and not to last long.  He denied any impaired 
impulse control.  He reported he did not sleep as well now as 
when he was taking medication in the past.  

The August 2002 VA examiner assigned a GAF of 70.  The 
examiner noted that there was no evidence of impaired 
thinking or clinical symptomatology at that time and that it 
was difficult to attribute symptoms either to the diagnosis 
of an endogenous residual schizophrenia or a nonservice-
connected drug abuse because each condition, in its residual 
phase could have the generalized problems of adjustment the 
veteran was experiencing.  The examiner concluded that the 
assigned GAF was based on mild symptoms such as a depressed 
mood and mild insomnia as well as difficulty in occupational 
and school functioning and difficulty in occupational 
adjustment.  The examiner noted that the veteran appeared to 
be functioning pretty well considering the handicaps and had 
family contacts in Detroit.  The examiner also noted that 
remission from acute drug abuse and remission from active 
psychosis can be quite similar on the basis of social 
withdrawal and unstable behavior, such that the examiner 
hesitated to attempt to provide an authoritative opinion as 
to which of the veteran's social disability and impairments 
was attributable to residual psychosis.  The examiner noted 
that there was no evidence of a thought disorder and that the 
veteran instead seemed to display good adaptive responses and 
an appropriate affect to the current social situation.  The 
examiner opined that social impairment was marked and that 
industrial impairment was marked, at least partly from the 
service-connected disability.  The examiner stated that the 
overall condition of the veteran, considering both 
schizophrenia and drug abuse, pointed to the inability of 
continuos employability at that time.

Analysis

In this case, the Board first recognizes the veteran's 
pattern of repeated hospitalizations since service connection 
was granted.  Notably, however, many of those hospitalization 
reports focus on the veteran's substance abuse, or note 
psychiatric diagnoses other than service-connected 
schizoaffective disorder.  In any event, the instant appeal 
stems from the veteran's 1998 claim for an increase.  Thus, 
although the Board has reviewed and considered the veteran's 
historical psychiatric status, the determination herein must 
necessarily afford greater weight to the competent evidence 
showing the severity of the veteran's service-connected 
schizoaffective disorder during the period of this claim.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In that regard, the Board notes that despite the veteran's 
history of repeated hospitalizations of a duration warranting 
assignment of a temporary total rating under 38 C.F.R. 
§ 4.29, during this appeal period the records reflect 
hospital admission of no more than several days.  In fact, 
the last hospitalization of more than several days' time 
occurred in December 1997/January 1998.  Although seen for 
depression and low energy, with complaint of sleep 
impairment, the veteran's current GAF was 55, with a past 
year GAF of 75.  A GAF of 75 is consistent with only mild 
impairment, and even the in-hospital GAF of 55 denotes only 
moderate impairment.

Furthermore, the September 1998 examination also showed the 
veteran to be functioning well.  Although that examiner 
assigned a GAF of only 50, the conclusion was that 50 percent 
of the veteran's disability could be attributed to narcotics 
abuse and not to his service-connected psychiatric 
disability.  That examination report also fails to show that 
the veteran demonstrated symptoms of schizoaffective disorder 
more nearly approximating the criteria for a 50 percent 
rating under the Rating Schedule.  For example, the veteran 
denied panic attacks, did not endorse any grossly 
inappropriate behavior, did not demonstrate significant 
abnormality of speech, memory or thought processes, and was 
not shown to be angry or to have impaired impulse control.  
The examiner generally attributed the veteran's mood changes 
to "the troughs of narcotics abuse," but did not provide an 
opinion or set out clinical evidence that the veteran's 
schizoaffective disorder itself resulted in impairment beyond 
an intermittent inability to perform occupational tasks.  In 
fact, as stated, even such periodic inability impairment was 
attributed in part to the veteran's substance abuse as 
opposed to his service-connected psychiatric disorder.

The Board next notes the outpatient records associated with 
the claims file.  Such do show that the veteran was 
experiencing difficulties such as having no money and no 
place to live.  The available clinical entries also indicate 
that the veteran continued to use substances such as cocaine 
and that he had not been able to sustain abstinence.  Brief 
admissions in March 1999 and in October 2000 are shown to 
have centered around the veteran's need for rehabilitation.  
Nevertheless, in October 2000, despite having shown increased 
symptomatology such as racing thoughts and episodes of 
aggression, the veteran's orientation, speech, memory and 
coherence were intact.  The physicians opined that the 
problem was acute, and suggested that he had had a problem 
with his medications.  Moreover, at discharge the assigned 
GAF was again 70.  Such is consistent with the veteran's 
pattern of intermittent exacerbations, often associated with 
a return to or withdrawal from substance abuse, followed by a 
return to fairly normal functioning.

Finally, the Board emphasizes that at the time of the recent 
VA examination conducted in August 2002, the examiner stated 
there were no psychiatric symptoms.  Specifically absent were 
signs of circumstantial, circumlocutory, stereotyped, 
illogical or irrelevant speech; panic attacks; memory 
impairment; impaired judgment or abstract thinking; suicidal 
ideation; obsessional rituals; impaired impulse control; 
disorientation; neglect of personal appearance and hygiene; 
delusions or hallucinations; inappropriate behavior; evidence 
that the veteran was in danger of hurting himself or others 
or intermittently unable to perform activities of daily 
living.  Rather, the examiner indicated the veteran was 
functioning fairly well and was fully able to maintain his 
hygiene and activities of daily living.  The examiner 
indicated the veteran's symptoms were limited to difficulties 
re-adjusting, but also highlighted the fact that current 
problems centered on financial difficulties and homelessness.  
Although the examiner noted unemployability and marked 
impairment in social and occupational areas, such assessment 
was based on consideration of the veteran's difficulties with 
substance abuse in addition to his psychiatric history.  
Relevant to current psychiatric symptom manifestations, 
however, and as specific to the designated GAF assignment, 
the examiner noted that the veteran had only mild sleep 
impairment and mild depression.  Such symptoms and the 
assigned GAF are consistent with only mild impairment, and do 
not warrant assignment of an evaluation in excess of 
30 percent.  

The August 2002 examiner acknowledged the difficulty inherent 
in attempting to separate symptoms of substance 
abuse/remission from the veteran's service-connected 
psychiatric disorder.  Further in support of the above 
conclusion that no more than a 30 percent rating is warranted 
for schizoaffective disorder, however, the Board notes the 
specific determination made by the August 2002 examiner that 
the veteran was able to generally function normally.  Such 
assessment is consistent not only with the 30 percent 
criteria found under the regulation, but also with the 
remaining medical evidence of record during the appeal 
period.  None of the medical records during this appeal 
period indicate the veteran's ongoing inability to function 
normally in a social or occupational environment.  

The Court has stated that the specified factors for each 
incremental rating under the general provisions for rating 
psychiatric disabilities are examples rather than 
requirements for a particular rating and that analysis should 
not be limited solely to whether the claimant exhibits the 
symptoms listed in the rating scheme, but to consider factors 
such as the frequency, severity and duration of active 
manifestations and then to assign a disability rating that 
most closely reflects the level of social and occupational 
impairment a veteran experiences.  Mauerhan v. Principi, 16 
Vet. App. 436, 441 (2002); see also 38 C.F.R. § 4.126 (2002).  

In this case, despite having considered the veteran's history 
of frequent hospitalizations, the Board must again emphasize 
the veteran's nonservice-connected substance abuse coincident 
with such periods.  The Board again emphasizes that the 
veteran has not been hospitalized for more than several days 
at a time during this appeal period and that the examination 
evidence shows GAF scores of 70 throughout the appeal.  A 
consideration of the competent medical evidence within this 
appeal period thus shows that the veteran's schizoaffective 
disorder results in no more than an occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms of depression, 
suspiciousness or sleep impairment, with otherwise generally 
satisfactory functioning, in routine behavior and self-care.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2002).

A review of the record fails to show that the veteran has 
required any periods of  hospitalization beyond several days 
during the current appeal period.  Nor is it shown that the 
veteran has experienced a marked interference with employment 
due to symptoms of schizoaffective disorder during the appeal 
period.  In fact, clinical records suggest that the veteran 
has been working on some basis and in his own testimony the 
veteran has indicated he has lost jobs in the past for 
reasons such as being late.  He has not identified 
schizoaffective disorder symptoms as resulting in the loss of 
any employment.  In addition, the veteran has not alleged the 
existence of unusual manifestations of his schizoaffective 
disorder.  In sum there is no indication in the record that 
the average industrial impairment from the veteran's 
schizoaffective disorder would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to an increased evaluation for schizoaffective 
disorder, currently evaluated as 30 percent disabling, is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

